

Exhibit 10.1


EXECUTION VERSION










EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT, dated as of October 25, 2017, is by and between Dycom
Industries, Inc., a Florida corporation (the “Company”), and Timothy R. Estes
(the “Executive”).
 
WHEREAS, the Company and the Executive previously entered into an employment
agreement, dated as of October 4, 2012 (the “Existing Employment Agreement”);
 
WHEREAS, the Existing Employment Agreement will expire in accordance with its
terms on October 31, 2017; and
 
WHEREAS, the Company and the Executive desire to provide for the continued
employment of the Executive and to supersede the Existing Employment Agreement
with this Agreement effective as of the Effective Date (as defined in Section
2);
 
NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
 
1. Employment and Duties.
 
(a)  General.  Subject to the terms and conditions hereof, the Executive shall
continue to serve as Executive Vice President and Chief Operating Officer of the
Company, reporting to the Chief Executive Officer of the Company and the Board
of Directors (the “Board”) of the Company.  The Executive shall have such duties
and responsibilities commensurate with those performed by him on the Effective
Date, as defined in Section 2 below, and such other duties and responsibilities,
consistent with the duties and responsibilities normally performed by the chief
operating officer or the most senior executive responsible for operations in
other similar companies, as may be assigned to the Executive from time to time
by the Chief Executive Officer of the Company or the Board.  The Executive’s
principal place of employment shall be the principal offices of the Company
currently located in Statesville, North Carolina, subject to such reasonable
travel as the performance of his duties and the business of the Company may
require.
 
(b) Exclusive Services.  For so long as the Executive is employed by the
Company, the Executive shall devote his full business working time to his duties
hereunder, shall faithfully serve the Company, shall in all respects conform to
and comply with the lawful and good faith directions and instructions given to
him by the Chief Executive Officer of the Company and the Board and shall use
his best efforts to promote and serve the interests of the Company.  Further,
the Executive shall not, directly or indirectly, render material services to any
other person or organization without the consent of the Chief Executive Officer
or otherwise engage in activities that would interfere significantly with the
faithful performance of his duties hereunder.  Notwithstanding the foregoing,
the Executive may (i) serve on corporate, civic or charitable boards provided
that, on and after the Effective Date hereof, the Executive provides the
Company, in writing, with a list of such boards and receives the consent of the
Chief Executive Officer to serve on such boards and (ii) manage personal
investments or engage in charitable activities, provided that such activity does
not contravene the first sentence of this Section 1(b).
 
2. Term.  The Executive’s employment under this Agreement shall commence as of
October 25, 2017 (the “Effective Date”) and shall terminate on the earlier of
(i) the Company’s 2021 Annual Meeting of Shareholders (the “End Date”) and
(ii) the termination of the Executive’s employment under this Agreement.  The
period from the Effective Date until the termination of the Executive’s
employment under this Agreement is referred to as the “Term”.










--------------------------------------------------------------------------------




3. Compensation and Other Benefits.  Subject to the provisions of this
Agreement, the Company shall pay and provide the following compensation and
other benefits to the Executive during the Term as compensation for services
rendered hereunder:
 
(a) Base Salary.  The Company shall pay to the Executive an annual salary (the
“Base Salary”) at the rate of $700,000, payable in substantially equal
installments at such intervals as may be determined by the Company in accordance
with its ordinary payroll practices as established from time to time.  During
the Term, the Compensation Committee of the Board shall review the Executive’s
Base Salary, not less often than annually, and may increase (but not decrease)
the Executive’s Base Salary in its sole discretion.
 
(b) Bonus.  The Executive shall be entitled to participate in the Company’s
annual incentive bonus plan in accordance with its terms as may be in effect
from time to time and subject to such other terms as the Board may approve.  For
each fiscal year during the Term, the Executive shall be eligible to receive a
maximum annual bonus opportunity of not less than 170% of his Base Salary.
 
(c) Long-Term Incentive Plan.   The Executive shall be entitled to participate
in the Company’s long-term incentive plan in accordance with its terms that may
be in effect from time to time and subject to such other terms as the Board, in
its sole discretion, may approve; provided, however, that the Executive shall
not be entitled to any equity award grants under the Company’s long-term
incentive plan for calendar year 2021 but will otherwise continue to participate
in the plan for previously granted awards as provide herein.
 
(d) Benefit Plans.  The Executive shall be entitled to participate in all
employee benefit plans or programs of the Company as are available to other
senior executives of the Company, in accordance with the terms of the plans, as
may be amended from time to time; provided, however, that, during the Term, the
Company shall continue to pay premiums with respect to the Executive’s
supplemental disability income insurance policy provided by the Company and the
policy, or any successor policy, shall provide the Executive with a level of
benefits that is no less favorable than those provided under the policy as of
the Effective Date.
 
(e) Expenses.  The Company shall reimburse the Executive for reasonable travel
and other business-related expenses incurred by the Executive in the fulfillment
of his duties hereunder upon presentation of written documentation thereof, in
accordance with the business expense reimbursement policies and procedures of
the Company as in effect from time to time.  In addition, the Company shall
reimburse the Executive for the cost of an annual physical exam by a physician
of the Executive’s choice upon presentation of written documentation thereof, in
accordance with the applicable business expense reimbursement policies and
procedures of the Company as in effect from time to time.  Payments with respect
to reimbursements of expenses shall be made consistent with the Company’s
reimbursement policies and procedures and in no event later than the last day of
the calendar year following the calendar year in which the relevant expense is
incurred.
 
(f) Vacation.  The Executive shall be entitled to vacation time consistent with
the applicable policies of the Company for other senior executives of the
Company as in effect from time to time.
 
4. Termination of Employment.  Subject to this Section 4, the Company shall have
the right to terminate the Executive’s employment at any time, with or without
Cause (as defined in Section 5 below), and the Executive shall have the right to
terminate his employment at any time, with or without Good Reason (as defined in
Section 5 below).
 




2




--------------------------------------------------------------------------------




(a) Termination Due to Death or Disability.  The Executive’s employment under
this Agreement will terminate upon the Executive’s death and upon the
Executive’s Disability (as defined in Section 5 below) may be terminated by the
Company upon giving not less than 30 days’ written notice to the Executive.  In
the event of the Executive’s death or Disability, the Company shall pay to the
Executive (or his estate, as applicable) the Executive’s Base Salary through and
including the date of termination and any bonus earned, but unpaid, for the year
prior to the year in which the Separation from Service (as defined in Section
4(b) below) occurs and any other amounts or benefits required to be paid or
provided by law or under any plan, program, policy or practice of the Company
(“Other Accrued Compensation and Benefits”), payable within 30 days of the
Executive’s Separation from Service by reason of death or Disability. In
addition, solely in the event the Executive’s death or Disability occurs after
the Executive reaches the mandatory retirement age pursuant to the Company’s
By-laws (as in effect as of the date of this Agreement) but prior to the End
Date, the Executive shall be entitled to the following: (i) a pro rata bonus
equal to (x) the annual bonus the Executive would have earned for the fiscal
year in which the Separation of Service occurs based on performance as
determined by the Board, multiplied by (y) a fraction, the numerator of which is
the number of days worked during the fiscal year in which the Separation of
Service occurs and the denominator of which is 365, payable in a single lump sum
upon certification to the Board of performance for such fiscal year; (ii) full
acceleration of all outstanding stock options granted by the Company to the
Executive pursuant to any of the Company’s long-term incentive plans, to the
extent not already vested, which shall remain exercisable for the three-year
period following the date of termination; (iii) with respect to all outstanding
time and performance vesting restricted stock or restricted stock unit awards
granted by the Company to the Executive pursuant to any of the Company’s
long-term incentive plans, (1) in the case of death, full acceleration of such
awards with any performance awards vesting at their respective target
performance levels; or (2) in the case of Disability, continued vesting in
accordance with the terms of such awards, with any performance vesting awards
subject to the applicable performance conditions; and (iv) with respect to any
other outstanding equity awards, such awards will continue to vest in accordance
with their terms, with any performance vesting awards subject to the applicable
performance conditions.
 
(b) Termination for Cause; Resignation Without Good Reason.  If, prior to the
expiration of the Term, the Executive incurs a “Separation from Service” within
the meaning of Section 409A(a)(2)(A)(i) of the Internal Revenue Code of 1986, as
amended (the “Code”) by reason of the Company’s termination of the Executive’s
employment for Cause or if the Executive resigns from his employment hereunder
other than for Good Reason, the Executive shall only be entitled to payment of
his Other Accrued Compensation and Benefits, payable in accordance with Company
policies and practices and in no event later than 30 days after the Executive’s
Separation from Service.  The Executive shall have no further right to receive
any other compensation or benefits after such termination or resignation of
employment.
 
(c) Termination Without Cause; Resignation for Good Reason Prior to a Change in
Control.  If, prior to the expiration of the Term, the Executive incurs a
Separation from Service by reason of the Company’s termination of the
Executive’s employment without Cause, or if the Executive resigns from his
employment for Good Reason prior to a Change in Control the Executive shall
receive the Other Accrued Compensation and Benefits and, subject to Section
4(f), shall be entitled to the following:
 
(i)           an amount equal to two times the sum of (1) his Base Salary (at
the rate in effect on the date the Executive’s employment is terminated) plus
(2) the greater of (x) the average amount of the annual bonus paid to him for
each of the three fiscal years immediately prior to the fiscal year in which the
Separation from Service occurs or (y) 100% of the Executive’s Base Salary,
payable in substantially equal monthly installments over a period of 18 months
beginning 60 days following the Executive’s Separation from Service and shall be
in the amount of one-ninth (1/9) of the severance amount due to the Executive
under this clause (i), and each of the remaining sixteen (16) installments


3




--------------------------------------------------------------------------------




shall be in the amount of one-eighteenth (1/18) of such severance amount due to
the Executive; provided, however, that if a “change in the effective control of
a corporation,” as such term is defined in Treasury Regulation §1.409A-3(i)(5),
occurs with respect to the Company following the Executive’s Separation from
Service, any unpaid amounts hereunder shall be paid in a single lump sum within
five days following the consummation of such change in the effective control;
and
 
(ii)           continued participation in the employee benefit plans of the
Company (other than equity-based plans, 401(k) plans, bonus plans, or disability
plans) applicable to other senior executives for a period of two years following
the Executive’s Separation from Service or, in the event such participation is
not permitted, a cash payment equal to the value of the benefit excluded,
payable in two annual installments beginning 60 days following the Executive’s
Separation from Service; provided, however, that in the event the Executive
obtains other employment and is eligible to participate in the welfare benefit
plans of his new employer, any benefits provided under the Company’s welfare
benefit plans shall be secondary to the benefits provided under the welfare
benefit plans of the Executive’s new employer.
 
(d) Termination Without Cause; Resignation for Good Reason on or Following a
Change in Control.  If, prior to the expiration of the Term, the Executive
incurs a Separation from Service on or following the consummation of a Change in
Control by reason of the Company’s termination of the Executive’s employment
without Cause, or if the Executive resigns from his employment for Good Reason,
the Executive shall receive the Other Accrued Compensation and Benefits and,
subject to Section 4(f), shall be entitled to the following:
 
(i)           an amount equal to two times the sum of (i) his Base Salary (at
the rate in effect on the date the Executive’s employment is terminated) plus
(ii) the greater of (x) the average amount of the annual bonus paid to him for
each of the three fiscal years immediately prior to the fiscal year in which the
Separation from Service occurs or (y) 100% of the Executive’s Base Salary,
payable in a single lump sum within five days;
 
(ii)           a pro rata bonus equal to (x) the greater of (i) the average
amount of the annual bonus paid to the Executive for each of the three fiscal
years immediately prior to the fiscal year in which the Separation from Service
occurs or (ii) the annual bonus the Executive would have earned for the fiscal
year in which the Separation from Service occurs based on performance as
determined through the date of the Separation from Service, multiplied by (y) a
fraction, the numerator of which is the number of days worked during the fiscal
year in which the Separation from Service occurs and the denominator of which is
365 (the “Pro Rata Annual Bonus”), payable in a single lump sum within five
days; provided, however, that if such Separation from Service occurs in the same
fiscal year as the Change in Control and the Executive is paid an annual bonus
for such year in connection with the Change in Control, the fraction shall be
adjusted so that the numerator reflects the number of days worked during the
fiscal year following the Change in Control and the denominator reflects the
number of days in the fiscal year following the Change in Control;
 
(iii)           continued participation in the employee benefit plans of the
Company (other than equity-based plans, 401(k) plans, bonus plans, or disability
plans) applicable to other senior executives for a period of two years following
the Executive’s Separation from Service or, in the event such participation is
not permitted, a cash payment equal to the value of the benefit excluded,
payable in two annual installments beginning 60 days following the Executive’s
Separation from Service; provided, however, that in the event the Executive
obtains other employment and is eligible to participate in the welfare benefit
plans of his new employer, any benefits provided under the Company’s welfare
benefit plans shall be secondary to the benefits provided under the welfare
benefit plans of the Executive’s new employer; and
 
4




--------------------------------------------------------------------------------




(iv)           all outstanding equity-based awards, including but not limited to
stock options, restricted stock, and restricted stock unit awards, granted by
the Company to the Executive pursuant to any of the Company’s long-term
incentive plans shall fully and immediately vest to the extent not already
vested.  In addition, all outstanding performance share, performance share unit,
and other equivalent awards granted by the Company to the Executive pursuant to
any of the Company’s long-term incentive plans shall immediately vest at their
respective target performance levels to the extent not already vested.
 
(e) Termination Due to Retirement.  Notwithstanding the foregoing, if the
Executive’s employment under this Agreement terminates due to the Executive’s
retirement on the End Date, the Executive shall receive the Other Accrued
Compensation and Benefits and, subject to Section 4(f), shall be entitled to the
following:
 
(i)      a pro rata bonus equal to (x) the annual bonus the Executive would have
earned for fiscal year 2022 based on performance as determined by the Board,
multiplied by (y) a fraction, the numerator of which is the number of days
worked during fiscal 2022 and the denominator of which is 365, payable in a
single lump sum upon certification to the Board of performance for fiscal year
2022; and
 
(ii)           all outstanding equity awards granted to the Executive prior to
the Effective Date (the “Existing Awards”) or granted to the Executive after the
Effective Date but on substantially identical terms (including vesting terms) as
the Existing Awards, in each case pursuant to any of the Company’s long-term
incentive plans, shall be treated as follows: (i) all outstanding stock options
shall fully and immediately vest to the extent not already vested, and remain
exercisable for the three-year period following the End Date; (ii) all
outstanding time vesting restricted stock or restricted stock unit awards shall
continue vesting for the three-year period following the End Date; and (iii) all
outstanding performance vesting restricted stock or restricted stock unit awards
shall continue to vest for the two-year period following the End Date, with the
number of shares earned based on actual performance determined by the Board at
the end of the original performance period for each such performance vesting
restricted stock or restricted stock unit award. Any other outstanding equity
awards will continue to vest in accordance with their terms, with any
performance vesting awards subject to the applicable performance conditions.
Notwithstanding the foregoing, upon the Executive’s death following the End
Date, any time vesting awards will vest and any performance vesting awards will
vest at their target performance levels.


(f) Execution and Delivery of Release.  The Company shall not be required to
make the payments and provide the benefits provided for under the second
sentence in Section 4(a) or Section 4(c), 4(d) or 4(e), unless the Executive
executes and delivers to the Company, within 60 days following the Executive’s
Separation from Service, a general waiver and release of claims in a form
substantially similar to the form attached hereto as Exhibit A and the release
has become effective and irrevocable in its entirety.  The Executive’s failure
or refusal to sign the release (or his revocation of such release in accordance
with applicable laws) shall result in the forfeiture of the payments and
benefits under the second sentence in Section 4(a) and Sections 4(c), 4(d) and
4(e).


(g) Notice of Termination.  Any termination of employment by the Company or the
Executive shall be communicated by a written “Notice of Termination” to the
other party hereto given in accordance with Section 25 of this Agreement, except
that the Company may waive the requirement for such Notice of Termination by the
Executive.  In the event of a resignation by the Executive without Good Reason,
the Notice of Termination shall specify the date of termination, which date
shall not be less than 30 days after the giving of such notice, unless the
Company agrees to waive any notice period by the Executive.


 




5




--------------------------------------------------------------------------------




(h) Resignation from Directorships and Officerships.  The termination of the
Executive’s employment for any reason shall constitute the Executive’s
resignation from (i) any director, officer or employee position the Executive
has with the Company and (ii) all fiduciary positions (including as a trustee)
the Executive may hold with respect to any employee benefit plans or trusts
established by the Company.  The Executive agrees that this Agreement shall
serve as written notice of resignation in this circumstance.
 
5. Definitions.
 
(a) Cause.  For purposes of this Agreement, “Cause” shall mean the termination
of the Executive’s employment because of:
 
(i)           the Executive’s indictment for any crime, whether such crime is a
felony or misdemeanor, that materially impairs the Executive’s ability to
function as Executive Vice President and Chief Operating Officer of the Company
and such crime involves the purchase or sale of any security, mail or wire
fraud, theft, embezzlement, moral turpitude, or Company property; provided,
however, that if the Executive is found not guilty of the crime and does not
enter a plea of guilty or nolo contendere to such crime or a lesser offense
(based on the same operative facts), either before or after the date of the
Executive’s Separation from Service, such indictment shall not be the basis for
a termination for Cause, but will be a termination without Cause as of the date
of the Executive’s Separation from Service;
 
(ii)           the Executive’s repeated willful neglect of his duties; or
 
(iii)           the Executive’s willful material misconduct in connection with
the performance of his duties or other willful material breach of this
Agreement;
 
provided, however, that no act or omission on the Executive’s part shall be
considered “willful” if it is done by him in good faith and with a reasonable
belief that Executive’s conduct was in the best interest of the Company and
provided further that no event or condition described in clause (ii) or (iii)
shall constitute Cause unless (w) the Company gives the Executive written notice
of termination of his employment for Cause and the grounds for such termination
within 180 days of the Board first becoming aware of the event giving rise to
such Cause, (x) such grounds for termination are not corrected by the Executive
within 30 days of his receipt of such notice, (y) if the Executive fails to
correct such event or condition, the Company gives the Executive at least 15
days’ prior written notice of a special Board meeting called to make a
determination that the Executive should be terminated for Cause and the
Executive and his legal counsel are given the opportunity to address such
meeting prior to a vote of the Board, and (z) a determination that Cause exists
is made and approved by 75% of the Board.
 
(b) Change in Control.  For purposes of this Agreement, “Change in Control”
shall be deemed to occur upon the occurrence of any of the following events:
 
(i)           any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and the rules and regulations promulgated thereunder) is or becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act),
directly or indirectly, of more than 20% of the total outstanding voting stock
of the Company, excluding, however, (1) any acquisition directly from the
Company, other than an acquisition by virtue of the exercise of a conversion
privilege unless the security being so converted was itself acquired directly
from the Company; (2) any acquisition by the Company; or (3) any acquisition by
any employee benefit plan (or related trust) sponsored or maintained by the
Company or any entity controlled by the Company;
 


6




--------------------------------------------------------------------------------




(ii)           the individuals who constitute the Board as of the Effective Date
(the “Incumbent Board”) cease to constitute a majority of the Board; provided,
however, (1) that if the nomination or election of any new director of the
Company was approved by a majority of the Incumbent Board, such new director
shall be deemed a member of the Incumbent Board and (2) that no individual shall
be considered a member of the Incumbent Board if such individual initially
assumed office as a result of either an actual or threatened “Election Contest”
(as described in Rule 14a-11 promulgated under the Exchange Act) or as a result
of a solicitation of proxies or consents by or on behalf of any “person” or
“group” identified in clause (i) above;
 
(iii)           a reorganization of the Company or the Company consolidates
with, or merges with or into another person or entity or conveys, transfers,
leases or otherwise disposes of all or substantially all of its assets to any
person or entity, or any person or entity consolidates with or merges with or
into the Company; provided, however, that any such transaction shall not
constitute a Change in Control if (1) the shareholders of the Company
immediately before such transaction own, directly or indirectly, immediately
following such transaction in excess of 50% of the combined voting power of the
outstanding voting securities of the corporation or other person or entity
resulting from such transaction, (2) no “person” or “group” owns 20% or more of
the outstanding voting securities of the corporation or other person or entity
resulting from such transaction, and (3) a majority of the Incumbent Board
remains; or
 
(iv)           the approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.
 
(c) Disability.  For purposes of this Agreement, “Disability” shall be defined
in the same manner as such term or a similar term is defined in the Company
long-term disability plan applicable to the Executive.
 
(d) Good Reason.  For purposes of this Agreement, “Good Reason” shall mean
termination of employment by the Executive because of the occurrence of any of
the following events:
 
(i)           a failure by the Company to pay compensation or benefits due and
payable to the Executive in accordance with the terms of this Agreement;
 
(ii)           a material adverse change in the assignment of duties or
responsibilities inconsistent with those duties or responsibilities as set forth
in Section 1 of this Agreement;
 
(iii)           a relocation of the Company’s principal office by more than
25 miles from Statesville, North Carolina without the Executive’s consent; or
 
(iv)           failure by the Company to obtain agreement by a successor to
assume this Agreement in accordance with Section 17(b);
 
provided, however, that no event or condition described in clause (i) or (ii)
shall constitute Good Reason unless (x) the Executive gives the Company written
notice of his intention to terminate his employment for Good Reason and the
grounds for such termination within 180 days of the Executive first becoming
aware of the event giving rise to such Good Reason and (y) such grounds for
termination are not corrected by the Company within 30 days of its receipt of
such notice.
 












7




--------------------------------------------------------------------------------




6. Limitations on Severance Payment and Other Payments or Benefits.
 
(a) Payments.  Notwithstanding any provision of this Agreement, if any portion
of the severance payments or any other payment under this Agreement, or under
any other agreement with the Executive or plan or arrangement of the Company or
its affiliates (in the aggregate, “Total Payments”), would constitute an “excess
parachute payment” and would, but for this Section 6, result in the imposition
on the Executive of an excise tax under Code Section 4999, then the Total
Payments to be made to the Executive shall either be (i) delivered in full, or
(ii) delivered in the greatest amount such that no portion of such Total Payment
would be subject to the Excise Tax, whichever of the foregoing results in the
receipt by the Executive of the greatest benefit on an after-tax basis (taking
into account the Executive’s actual marginal rate of federal, state and local
income taxation and the Excise Tax).
 
(b) Determinations.  Within thirty (30) days following the Executive’s
termination of employment or notice by one party to the other of its belief that
there is a payment or benefit due the Executive that will result in an excess
parachute payment, the Company, at the Company’s expense, shall select a
nationally recognized certified public accounting firm (which may be the
Company’s independent auditors) (“Accounting Firm”) reasonably acceptable to the
Executive, to determine (i) the Base Amount (as defined below), (ii) the amount
and present value of the Total Payments, (iii) the amount and present value of
any excess parachute payments determined without regard to any reduction of
Total Payments pursuant to Section 6(a), and (iv) the net after-tax proceeds to
the Executive, taking into account the tax imposed under Code Section 4999 if
(x) the Total Payments were reduced in accordance with Section 6(a) or (y) the
Total Payments were not so reduced.  If the Accounting Firm determines that
Section 6(a)(ii) above applies, then the Termination Payment hereunder or any
other payment or benefit determined by such Accounting Firm to be includable in
Total Payments shall be reduced or eliminated so that there will be no excess
parachute payment.  In such event, payments or benefits included in the Total
Payments shall be reduced or eliminated by applying the following principles, in
order: (1) the payment or benefit with the later possible payment date shall be
reduced or eliminated before a payment or benefit with an earlier payment date;
and (2) cash payments shall be reduced prior to non-cash benefits; provided that
if the foregoing order of reduction or elimination would violate Code Section
409A, then the reduction shall be made pro rata among the payments or benefits
included in the Total Payments (on the basis of the relative present value of
the parachute payments).
 
(c) Definitions and Assumptions.  For purposes of this Agreement: (i) the terms
“excess parachute payment” and “parachute payments” shall have the meanings
assigned to them in Code Section 280G and such “parachute payments” shall be
valued as provided therein; (ii) present value shall be calculated in accordance
with Code Section 280G(d)(4); (iii) the term “Base Amount” means an amount equal
to the Executive’s “annualized includible compensation for the base period” as
defined in Code Section 280G(d)(1); (iv) for purposes of the determination by
the Accounting Firm, the value of any noncash benefits or any deferred payment
or benefit shall be determined in accordance with the principles of Code
Sections 280G(d)(3) and (4) and (v) the Executive shall be deemed to pay federal
income tax and employment taxes at his actual marginal rate of federal income
and employment taxation, and state and local income taxes at his actual marginal
rate of taxation in the state or locality of the Executive’s domicile
(determined in both cases in the calendar year in which the termination of
employment or notice described in Section 6(b) above is given, whichever is
earlier), net of the maximum reduction in federal income taxes that may be
obtained from the deduction of such state and local taxes.  The covenants set
forth in Sections 7, 8 and 9 of this Agreement have substantial value to the
Company and a portion of any Total Payments made to the Executive are in
consideration of such covenants.  For purposes of calculating the “excess
parachute payment” and the “parachute payments”, the parties intend that an
amount equal to not less than the Executive's highest annual base salary during
the twelve (12) month period immediately prior to his termination of employment
shall be in consideration of the covenants in Sections 7, 8 and 9 below.  The
Accounting Firm shall consider all relevant factors in appraising the fair
 
8




--------------------------------------------------------------------------------




value of such covenants and in determining the amount of the Total Payments
that shall not be considered to be a “parachute payment” or “excess parachute
payment”.  The determination of the Accounting Firm shall be addressed to the
Company and the Executive and such determination shall be binding upon the
Company and the Executive.
 
(d) Amendment.  This Section 6 shall be amended to comply with any amendment or
successor provision to Sections 280G or 4999 of the Code.
 
7. Confidentiality.
 
(a) Confidential Information.
 
(i)           The Executive agrees that during his employment with the Company
for any reason and for a period of five years following his Separation from
Service, he will not at any time, except with the prior written consent of the
Company or any of its subsidiaries or affiliates (collectively, the “Company
Group”) or as required by law, directly or indirectly, reveal to any person,
entity or other organization (other than any member of the Company Group or its
respective employees, officers, directors, shareholders or agents) or use for
the Executive’s own benefit any information deemed to be confidential by any
member of the Company Group (“Confidential Information”) relating to the assets,
liabilities, employees, goodwill, business or affairs of any member of the
Company Group, including, without limitation, any information concerning
customers, business plans, marketing data, or other confidential information
known to the Executive by reason of the Executive’s employment by, shareholdings
in or other association with any member of the Company Group; provided that such
Confidential Information does not include any information which (x) is available
to the general public or is generally available within the relevant business or
industry other than as a result of the Executive’s action or (y) is or becomes
available to the Executive after his Separation from Service on a
non-confidential basis from a third-party source provided that such third-party
source is not bound by a confidentiality agreement or any other obligation of
confidentiality.  Confidential Information may be in any medium or form,
including, without limitation, physical documents, computer files or disks,
videotapes, audiotapes, and oral communications.
 
(ii) In the event that the Executive becomes legally compelled to disclose any
Confidential Information, the Executive shall provide the Company with prompt
written notice so that the Company may seek a protective order or other
appropriate remedy.  In the event that such protective order or other remedy is
not obtained, the Executive shall furnish only that portion of such Confidential
Information or take only such action as is legally required by binding order and
shall exercise his reasonable efforts to obtain reliable assurance that
confidential treatment shall be accorded any such Confidential Information.  The
Company shall promptly pay (upon receipt of invoices and any other documentation
as may be requested by the Company) all reasonable expenses and fees incurred by
the Executive, including attorneys’ fees, in connection with his compliance with
the immediately preceding sentence.
 
(b) Exclusive Property.  The Executive confirms that all Confidential
Information is and shall remain the exclusive property of the Company
Group.  All business records, papers and documents kept or made by the Executive
relating to the business of the Company Group shall be and remain the property
of the Company Group.  Upon the request and at the expense of the Company Group,
the Executive shall promptly make all disclosures, execute all instruments and
papers and perform all acts reasonably necessary to vest and confirm in the
Company Group, fully and completely, all rights created or contemplated by this
Section 7.
 
 




9




--------------------------------------------------------------------------------




8. Noncompetition.  The Executive agrees that during his employment with the
Company and for a period commencing on the Executive’s Separation from Service
and ending on the later of (i) the first anniversary of the Executive’s
Separation from Service and, to the extent the Executive is entitled to any
continued vesting under Section 4(a) or 4(e)(ii) of this Agreement, (ii) the
duration of any such continued vesting period but only for so long as the
applicable equity award remains unvested (the “Restricted Period”), the
Executive shall not, without the prior written consent of the Company, directly
or indirectly, and whether as principal or investor or as an employee, officer,
director, manager, partner, consultant, agent or otherwise, alone or in
association with any other person, firm, corporation or other business
organization, carry on a business competitive with the Company in any geographic
area in which the Company Group has engaged in business, or is reasonably
expected to engage in business during such Restricted Period (including, without
limitation, any area in which any customer of the Company Group may be located);
provided, however; that nothing herein shall limit the Executive’s right to own
not more than 1% of any of the debt or equity securities of any business
organization.
 
9. Non-Solicitation.  The Executive agrees that, during his employment and for
the Restricted Period, the Executive shall not, directly or indirectly, other
than in connection with the proper performance of his duties in his capacity as
an executive of the Company, (a) interfere with or attempt to interfere with any
relationship between the Company Group and any of its employees, consultants,
independent contractors, agents or representatives, (b) employ, hire or
otherwise engage, or attempt to employ, hire or otherwise engage, any current or
former employee, consultant, independent contractor, agent or representative of
the Company Group in a business competitive with the Company Group, (c) solicit
the business or accounts of the Company Group or (d) divert or attempt to direct
from the Company Group any business or interfere with any relationship between
the Company Group and any of its clients, suppliers, customers or other business
relations.  As used herein, the term “indirectly” shall include, without
limitation, the Executive’s permitting the use of the Executive’s name by any
competitor of any member of the Company Group to induce or interfere with any
employee or business relationship of any member of the Company Group.
 
10. Assignment of Developments.  The Executive previously entered into an
Employee Invention, Proprietary Information and Copyright Agreement, dated March
21, 2007 (“Assignment of Developments Agreement”).  The Executive agrees that
the terms of such Assignment of Developments Agreement shall continue in full
force and effect.
 
11. Full Settlement.  Prior to the effective date of a Change in Control, in the
event the Company believes that the Executive is in material breach or has
materially breached a provision of this Agreement, the Company may withhold any
further payment of amounts due and payable under this Agreement, provided that
(x) the Company gives the Executive at least 15 days’ prior written notice of a
special Board meeting called to make a determination that the Executive is in
material breach or has materially breached a provision of this Agreement and the
Executive and his legal counsel are given the opportunity to address such
meeting prior to a vote of the Board and (y) a determination that the Executive
is in material breach or has materially breached a provision of this Agreement
is made and approved by 75% of the Board.  Any such determination by the Board
shall not be binding on an arbitrator or other trier of fact as to whether the
Executive has breached this Agreement, and shall not limit or otherwise affect
the rights or remedies available to the Executive or the Company in the event of
a dispute under this Agreement.  Except as provided above in this Section 11,
the Company’s obligation to pay the Executive the amounts required by this
Agreement shall be absolute and unconditional and shall not be affected by any
circumstances, including, without limitation, any offset, counterclaim,
recoupment, defense or other right which the Company may have against the
Executive or anyone else.  All payments and benefits to which the Executive is
entitled under this Agreement shall be made and provided without offset,
deduction, or mitigation on account of income that the Executive may


 
10




--------------------------------------------------------------------------------




receive from employment from the Company or otherwise.  This Section 11 shall
not be interpreted to otherwise limit the remedies available to the Company,
whether at law or in equity, in the event the Executive breaches any provision
of this Agreement.
 
12. Certain Remedies.
 
(a) Injunctive Relief.  Without intending to limit the remedies available to the
Company Group, the Executive agrees that a breach of any of the covenants
contained in Sections 7 through 10 of this Agreement may result in material and
irreparable injury to the Company Group for which there is no adequate remedy at
law, that it will not be possible to measure damages for such injuries precisely
and that, in the event of such a breach or threat thereof, any member of the
Company Group shall be entitled to seek a temporary restraining order or a
preliminary or permanent injunction, or both, without bond or other security,
restraining the Executive from engaging in activities prohibited by the
covenants contained in Sections 7 through 10 of this Agreement or such other
relief as may be required specifically to enforce any of the covenants contained
in this Agreement.  Such injunctive relief in any court shall be available to
the Company Group in lieu of, or prior to or pending determination in, any
arbitration proceeding.
 
(b) Extension of Restricted Period.  In addition to the remedies the Company may
seek and obtain pursuant to this Section 12, the Restricted Period shall be
extended by any and all periods during which the Executive shall be found by a
court or arbitrator possessing personal jurisdiction over him to have been in
violation of the covenants contained in Sections 8 and 9 of this Agreement.
 
13. Section 409A of the Code.
 
(a) General.  This Agreement is intended to meet the requirements of
Section 409A of the Code, and shall be interpreted and construed consistent with
that intent.
 
(b) Deferred Compensation.  Notwithstanding any other provision of this
Agreement, to the extent that the right to any payment (including the provision
of benefits) hereunder provides for the “deferral of compensation” within the
meaning of Section 409A(d)(1) of the Code, the payment shall be paid (or
provided) in accordance with the following:
 
(i) If the Executive is a “Specified Employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code on the date of the Executive’s “Separation
from Service” within the meaning of Section 409A(a)(2)(A)(i) of the Code, then
no such payment shall be made or commence during the period beginning on the
date of the Executive’s Separation from Service and ending on the date that is
six months following the Executive’s Separation from Service or, if earlier, on
the date of the Executive’s death.  The amount of any payment that would
otherwise be paid to the Executive during this period shall instead be paid to
the Executive on the fifteenth day of the first calendar month following the end
of the period (“Delayed Payment Date”).  If payment of an amount is delayed as a
result of this Section 13(b)(i), such amount shall be increased with interest
from the date on which such amount would otherwise have been paid to the
Executive but for this Section 13(b)(i) to the day prior to the Delayed Payment
Date.  The rate of interest shall be compounded monthly, at the prime rate as
published by Citibank NA for the month in which occurs the date of the
Executive’s Separation from Service.  Such interest shall be paid on the Delayed
Payment Date.
 
(ii) Payments with respect to reimbursements of expenses shall be made in
accordance with Company policy and in no event later than the last day of the
calendar year following the calendar
 




11




--------------------------------------------------------------------------------




year in which the relevant expense is incurred.  The amount of expenses eligible
for reimbursement during a calendar year may not affect the expenses eligible
for reimbursement in any other calendar year.
 
14. Source of Payments.  All payments provided under this Agreement, other than
payments made pursuant to a plan which provides otherwise, shall be paid in cash
from the general funds of the Company, and no special or separate fund shall be
established, and no other segregation of assets shall be made, to assure
payment.  The Executive shall have no right, title or interest whatsoever in or
to any investments which the Company may make to aid the Company in meeting its
obligations hereunder.  To the extent that any person acquires a right to
receive payments from the Company hereunder, such right shall be no greater than
the right of an unsecured creditor of the Company.
 
15. Arbitration.  Any dispute or controversy arising under or in connection with
this Agreement or otherwise in connection with the Executive’s employment by the
Company that cannot be mutually resolved by the parties to this Agreement and
their respective advisors and representatives shall be settled exclusively by
arbitration in Palm Beach County, Florida in accordance with the commercial
rules of the American Arbitration Association before one arbitrator of exemplary
qualifications and stature, who shall be selected jointly by an individual to be
designated by the Company and an individual to be selected by the Executive, or
if such two individuals cannot agree on the selection of the arbitrator, who
shall be selected by the American Arbitration Association, and judgment upon the
award rendered may be entered in any court having jurisdiction thereon.
 
16. Attorney’s Fees.  The Company shall, from time to time, pay or reimburse the
Executive, on an after-tax basis, for all reasonable legal fees and expenses
(including court costs) incurred by him as a result of any claim by him (or on
his behalf) to enforce the terms of this Agreement or collect any payments or
benefits due to the Executive hereunder.  Payments with respect to such legal
fees and expenses shall be made in advance of any final disposition and within
ten business days after the Executive submits documentation of such fees to the
Company in accordance with the Company’s business expense reimbursement policies
and procedures.
 
17. Nonassignability; Binding Agreement.
 
(a) By the Executive.  This Agreement and any and all rights, duties,
obligations or interests hereunder shall not be assignable or delegable by the
Executive.
 
(b) By the Company.  This Agreement and all of the Company’s rights and
obligations hereunder shall not be assignable by the Company except as incident
to a reorganization, merger or consolidation, or transfer of all or
substantially all of the Company’s assets.  If the Company shall be merged or
consolidated with another entity, the provisions of this Agreement shall be
binding upon and inure to the benefit of the entity surviving such merger or
resulting from such consolidation.  The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company, by
agreement in form and substance satisfactory to the Executive, to expressly
assume and agree to perform this Agreement in the same manner that the Company
would be required to perform it if no such succession had taken plan.  The
provisions of this paragraph shall continue to apply to each subsequent employer
of the Executive hereunder in the event of any subsequent merger, consolidation,
transfer of assets of such subsequent employer or otherwise.
 
(c) Binding Effect.  This Agreement shall be binding upon, and inure to the
benefit of, the parties hereto, any successors to or assigns of the Company and
the Executive’s heirs and the personal representatives of the Executive’s
estate.
  
 
12




--------------------------------------------------------------------------------




18. Withholding.  Any payments made or benefits provided to the Executive under
this Agreement shall be reduced by any applicable withholding taxes or other
amounts required to be withheld by law or contract.
 
19. Amendment; Waiver.  This Agreement may not be modified, amended or waived in
any manner, except by an instrument in writing signed by both parties
hereto.  The waiver by either party of compliance with any provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by such party
of a provision of this Agreement.
 
20. Governing Law.  All matters affecting this Agreement, including the validity
thereof, are to be subject to, and interpreted and construed in accordance with,
the laws of the State of Florida applicable to contracts executed in and to be
performed in that State.
 
21. Survival of Certain Provisions.  The rights and obligations set forth in
this Agreement that, by their terms, extend beyond the Term shall survive the
Term.
 
22. Entire Agreement; Supersedes Previous Agreements.  This Agreement, the
Assignment of Developments Agreement, and any outstanding equity award
agreements entered into prior to the Effective Date contain the entire agreement
and understanding of the parties hereto with respect to the matters covered
herein and supersede all prior or contemporaneous negotiations, commitments,
agreements and writings with respect to the subject matter hereof (including,
without limitation, the Existing Employment Agreement), all such other
negotiations, commitments, agreements and writings shall have no further force
or effect, and the parties to any such other negotiation, commitment, agreement
or writing shall have no further rights or obligations thereunder.
 
23. Counterparts.  This Agreement may be executed by either of the parties
hereto in counterparts, each of which shall be deemed to be an original, but all
such counterparts shall together constitute one and the same instrument.
 
24. Headings.  The headings of sections herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.
 
25. Notices.  All notices or communications hereunder shall be in writing,
addressed as follows:
 
To the Company:
 
11780 US Highway 1, Suite 600
Palm Beach Gardens, Florida 33408
Attention:  General Counsel
 
To the Executive:
 
Timothy R. Estes
c/o Dycom Industries, Inc.
11780 US Highway 1, Suite 600
Palm Beach Gardens, Florida 33408
 
 




13




--------------------------------------------------------------------------------




All such notices shall be conclusively deemed to be received and shall be
effective (i) if sent by hand delivery, upon receipt or (ii) if sent by
electronic mail or facsimile, upon receipt by the sender of confirmation of such
transmission; provided, however, that any electronic mail or facsimile will be
deemed received and effective only if followed, within 48 hours, by a hard copy
sent by certified United States mail.


 


IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by its
officer pursuant to the authority of its Board, and the Executive has executed
this Agreement, as of the day and year first written above.
 


 
 
 
DYCOM INDUSTRIES, INC.
 
 
 
 
By:
/s/ Steven E. Nielsen
 
 
Name: Steven E. Nielsen
 
 
Title: President and CEO

 
 
 
 
EXECUTIVE
 
 
 
 
 
/s/ Timothy R. Estes
 
 
Name: Timothy R. Estes

 












































 




14




--------------------------------------------------------------------------------




  EXHIBIT A
 
 
FORM OF WAIVER AND MUTUAL RELEASE
 
This Waiver and Mutual Release, dated as of _____________, (this “Release”) by
and between Timothy R. Estes (the “Executive”) and Dycom Industries, Inc., a
Florida corporation (the “Company”).
 
WHEREAS, the Executive and the Company are parties to an Employment Agreement,
dated October 25, 2017 (the “Employment Agreement”), which provided for the
Executive’s employment on the terms and conditions specified therein; and
 
WHEREAS, pursuant to Section 4(f) of the Employment Agreement, the Executive has
agreed to execute and deliver a release and wavier of claims of the type and
nature set forth herein as a condition to his entitlement to certain payments
and benefits upon his termination of employment
with the Company effective as of _____________ (the “Effective Date”).
 
NOW, THEREFORE, in consideration of the premises and mutual promises herein
contained and for other good and valuable consideration received or to be
received in accordance with the terms of the Employment Agreement, the Executive
and the Company agree as follows:
 
1. Return of Property.  On or prior to the Effective Date, the Executive
represents and warrants that he will return all property made available to him
in connection with his service to the Company, including, without limitation,
credit cards, any and all records, manuals, reports, papers and documents kept
or made by the Executive in connection with his employment as an officer or
employee of the Company and its subsidiaries and affiliates, all computer
hardware or software, cellular phones, files, memoranda, correspondence, vendor
and customer lists, financial data, keys and security access cards.
 
2. Executive Release.
 
(a) In consideration of the payments and benefits provided to the Executive
under the Employment Agreement and after consultation with counsel, the
Executive and each of the Executive’s respective heirs, executors,
administrators, representatives, agents, successors and assigns (collectively,
the “Executive Parties”) hereby irrevocably and unconditionally release and
forever discharge the Company and its subsidiaries and affiliates and each of
their respective officers, employees, directors, shareholders and agents
(“Company Parties”) from any and all claims, actions, causes of action, rights,
judgments, obligations, damages, demands, accountings or liabilities of whatever
kind or character (collectively, “Claims”), including, without limitation, any
Claims under any federal, state, local or foreign law, that the Executive
Parties may have, or in the future may possess, arising out of (i) the
Executive’s employment relationship with and service as an employee, officer or
director of the Company, and the termination of such relationship or service,
and (ii) any event, condition, circumstance or obligation that occurred, existed
or arose on or prior to the date hereof; provided, however, that the Executive
does not release, discharge or waive (i) any rights to payments and benefits
provided under the Employment Agreement that are contingent upon the execution
by the Executive of this Release, (ii) any right the Executive may have to
enforce this Release or the Employment Agreement, (iii) the Executive’s
eligibility for indemnification in accordance with the Company’s certificate of
incorporation, bylaws or other corporate governance document, or any applicable
insurance policy, with respect to any liability he incurred or might incur as an
employee, officer or director of the Company, or (iv) any claims for accrued,
vested benefits under any long-term incentive, employee benefit or retirement
plan of the Company subject to the terms and conditions of
 
A-1




--------------------------------------------------------------------------------




such plan and applicable law including, without limitation, any such claims
under the Employee Retirement Income Security Act of 1974.
 
(b) Executive’s Specific Release of ADEA Claims.  In further consideration of
the payments and benefits provided to the Executive under the Employment
Agreement, the Executive Parties hereby unconditionally release and forever
discharge the Company Parties from any and all Claims that the Executive Parties
may have as of the date the Executive signs this Release arising under the
Federal Age Discrimination in Employment Act of 1967, as amended, and the
applicable rules and regulations promulgated thereunder (“ADEA”).  By signing
this Release, the Executive hereby acknowledges and confirms the
following:  (i) the Executive was advised by the Company in connection with his
termination to consult with an attorney of his choice prior to signing this
Release and to have such attorney explain to the Executive the terms of this
Release, including, without limitation, the terms relating to the Executive’s
release of claims arising under ADEA, and the Executive has in fact consulted
with an attorney; (ii) the Executive was given a period of not fewer than 21
days to consider the terms of this Release and to consult with an attorney of
his choosing with respect thereto; and (iii) the Executive knowingly and
voluntarily accepts the terms of this Release.  The Executive also understands
that he has seven (7) days following the date on which he signs this Release
(the “Revocation Period”) within which to revoke the release contained in this
paragraph, by providing the Company a written notice of his revocation of the
release and waiver contained in this paragraph.  No such revocation by the
Executive shall be effective unless it is in writing and signed by the Executive
and received by the Company prior to the expiration of the Revocation Period.
 
3. Company Release.  The Company for itself and on behalf of the Company Parties
hereby irrevocably and unconditionally release and forever discharge the
Executive Parties from any and all Claims, including, without limitation, any
Claims under any federal, state, local or foreign law, that the Company Parties
may have, or in the future may possess, arising out of (i) the Executive’s
employment relationship with and service as an employee, officer or director of
the Company, and the termination of such relationship or service, and (ii) any
event, condition, circumstance or obligation that occurred, existed or arose on
or prior to the date hereof, excepting any Claim which would constitute or
result from conduct by the Executive that would constitute a crime under
applicable state or federal law; provided, however, notwithstanding the
generality of the foregoing, nothing herein shall be deemed to release the
Executive Parties from (A) any rights or claims of the Company arising out of or
attributable to (i) the Executive’s actions or omissions involving or arising
from fraud, deceit, theft or intentional or grossly negligent violations of law,
rule or statute while employed by the Company and (ii) the Executive’s actions
or omissions taken or not taken in bad faith with respect to the Company; and
(B) the Executive or any other Executive Party’s obligations under this Release
or the Employment Agreement.
 
4. No Assignment.  The parties represent and warrant that they have not assigned
any of the Claims being released under this Release.
 
5. Proceedings.  The parties represent and warrant that they have not filed, and
they agree not to initiate or cause to be initiated on their behalf, any
complaint, charge, claim or proceeding against the other party before any local,
state or federal agency, court or other body relating to the Executive’s
employment or the termination thereof, other than with respect to any claim that
is not released hereunder including with respect to the obligations of the
Company to the Executive and the Executive to the Company under the Employment
Agreement (each, individually, a “Proceeding”), and each party agrees not to
participate voluntarily in any Proceeding.  The parties waive any right they may
have to benefit in any manner from any relief (whether monetary or otherwise)
arising out of any Proceeding.
 
 




A-2




--------------------------------------------------------------------------------




6. Remedies.
 
(a) Each of the parties understand that by entering into this Release such party
will be limiting the availability of certain remedies that such party may have
against the other party and also limiting such party’s ability to pursue certain
claims against the other party.
 
(b) Each of the parties acknowledge and agree that the remedy at law available
to such party for breach of any of the obligations under this Release would be
inadequate and that damages flowing from such a breach may not readily be
susceptible to being measured in monetary terms.  Accordingly, each of the
parties acknowledge, consent and agree that, in addition to any other rights or
remedies that such party may have at law or in equity, such party shall be
entitled to seek a temporary restraining order or a preliminary or permanent
injunction, or both, restraining the other party from breaching its obligations
under this Release.  Such injunctive relief in any court shall be available to
the relevant party, in lieu of, or prior to or pending determination in, any
arbitration proceeding.
 
    7. Cooperation.  From and after the Effective Date, the Executive shall
cooperate in all reasonable respects with the Company and their respective
directors, officers, attorneys and experts in connection with the conduct of any
action, proceeding, investigation or litigation involving the Company, including
any such action, proceeding, investigation or litigation in which the Executive
is called to testify.
 
    8. Unfavorable Comments.
 
(a) Public Comments by the Executive.  The Executive agrees to refrain from
making, directly or indirectly, now or at any time in the future, whether in
writing, orally or electronically:  (i) any derogatory comment concerning the
Company or any of their current or former directors, officers, employees or
shareholders, or (ii) any other comment that could reasonably be expected to be
detrimental to the business or financial prospects or reputation of the Company.
 
(b) Public Comments by the Company. The Company agrees to instruct its directors
and employees to refrain from making, directly or indirectly, now or at any time
in the future, whether in writing, orally or electronically:  (i) any derogatory
comment concerning the Executive, or (ii) any other comment that could
reasonably be expected to be detrimental to the Executive’s business or
financial prospects or reputation.
 
9. Severability Clause.  In the event any provision or part of this Release is
found to be invalid or unenforceable, only that particular provision or part so
found, and not the entire Release, will be inoperative.
 
10. Nonadmission.  Nothing contained in this Release will be deemed or construed
as an admission of wrongdoing or liability on the part of the Company or the
Executive.
 
11. Governing Law.  All matters affecting this Release, including the validity
thereof, are to be governed by, and interpreted and construed in accordance
with, the laws of the State of Florida applicable to contracts executed in and
to be performed in that State.
 
12. Arbitration.  Any dispute or controversy arising under or in connection with
this Release shall be resolved in accordance with Section 15 of the Employment
Agreement.
 
 






A-3




--------------------------------------------------------------------------------




13. Notices.  All notices or communications hereunder shall be made in
accordance with Section 25 of the Employment Agreement:
 
THE EXECUTIVE ACKNOWLEDGES THAT HE HAS READ THIS RELEASE AND THAT HE FULLY
KNOWS, UNDERSTANDS AND APPRECIATES ITS CONTENTS, AND THAT HE HEREBY EXECUTES THE
SAME AND MAKES THIS RELEASE AND THE RELEASES PROVIDED FOR HEREIN VOLUNTARILY AND
OF HIS OWN FREE WILL.
 
IN WITNESS WHEREOF, the parties have executed this Release as of the date first
set forth above.
 


 
 
DYCOM INDUSTRIES, INC.
 
 
 
 
By:
 
 
 
 
 
 
 

 
 
 
EXECUTIVE
 
 
 
 
By:
 
 
 
Timothy R. Estes

 














































A-4


